DETAILED ACTION
Claims 1-18 and 20-21 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The abstract of the disclosure is objected to because of the following informalities:
In line 6, insert --1-- after “is” to correct grammar.  It appears this was accidentally deleted from the abstract of the international application.
In line 7, insert --1-- after “than” for similar reasons.
In line 7, replace “ISA supported” with --supported ISA-- for improved readability and grammar.
Note that a replacement abstract must be submitted on a separate sheet (apart from any other amendments), as required by 37 CFR 1.52(b)(4) and 37 CFR 1.72(b).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities:
On page 12, line 6, “the value stored the cache is grammatically incorrect and must be reworded.
On pages 12-13, the word “resource” appears five times, at least some of which are grammatically incorrect.  Please review and replace with --resources-- where appropriate.
On page 13, line 9, replace “transactions” with --transaction’s--.
On page 13, line 38, insert --is-- before “generated”.
Appropriate correction is required.

Claim Objections
Claim 6 is objected to because of the following informalities:
To improve readability, the examiner recommends rewording as --…wherein in response to the instruction decoder decoding a condition-status-dependent conditional branch instruction specifying a test condition, the processing circuitry…--.  This avoids separating the branch instruction and its specifying of a test condition.
Claim 20 is objected to because of the following informalities:
In line 2, delete “and”.
Claim 21 is objected to because of the following informalities:
In line 3, please clarify which component is comprising the subsequent processing program logic.  Is it the medium, the program, the apparatus, or the environment?  If applicant means “the medium comprising” or “the program comprising”, then the processing program logic is software and there is no further issue.  If, however, applicant means “the apparatus comprising” or “the environment comprising”, then “processing program logic” will invoke 112(f) and the examiner will interpret the logic based on any structure disclosed in the specification.  For purposes of examination, the examiner assumes that applicant means “the program comprising” or “the medium comprising”, the latter because medium claims are normally directed to media storing software for performing various functions.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite the following limitations for which there is a lack of antecedent basis:
In claim 14, “the transaction start instruction”.  There are multiple such instructions in claim 1.
In claim 14, last line, “the transaction”.  With multiple start instructions, there are multiple transactions.  Applicant could refer to a given transaction instead.
In claim 15, “the transaction start instruction” for similar reasons as above.
In claim 16, “said results of the speculatively executed instructions for at least one transaction of at least one thread”.  In claim 1, the results of the speculatively execution instructions are for the single transaction of claim 1, and that that transaction is of a single thread.
Claim 15 is rejected for being indefinite due to its dependence on an indefinite claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  Specifically, claim 1 already sets forth setting at least one status value to a state dependent on a transaction nesting depth.  Thus, claim 1 already necessarily requires “a transaction nesting depth storage element” (element to store the at least one status value) to store “a transaction nesting depth value” (at least one status value) that represents the nesting depth.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-14, 16-18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Rajwar et al., U.S. Patent Application Publication No. 2013/0205119 (herein referred to as Rajwar), in view of the examiner’s taking of Official Notice.  In addition, Intel, “Intel Architecture Instruction Set Extensions Programming Reference”, February 2012, 598 pages (herein referred to as Intel), is cited as extrinsic evidence for showing the operation of an XTEST instruction
Referring to claim 1, Rajwar has taught an apparatus (FIG.2) comprising:
a) an instruction decoder to decode instructions (FIG.2, 228); and
b) processing circuitry to perform data processing in response to the instructions decoded by the instruction decoder (see FIG.2, at least circuitry 211), the processing circuitry comprising transactional memory support circuitry to support execution of a transaction within a thread of data processing by the processing circuitry (see the title and FIG.16.  Transactions and threads are supported by the processing circuitry), the transaction comprising instructions of the thread executed speculatively between a transaction start instruction and a transaction end instruction (see FIG.16 and paragraphs [0121]-[0122].  A transaction starts with an XBEGIN instruction (step 1605) and ends with an XEND instruction (step 1670).  In between, as known in transaction processing, instructions are executed speculatively, i.e., their results are only temporary until the transaction completes in step 1670, at which point the instruction results are committed (no longer temporary)), for which the processing circuitry is configured to prevent commitment of results of the speculatively executed instructions of the transaction until the transaction end instruction is reached (again, from FIG.16, steps 1670 and 1675), results are prevented from committing until the transaction ends), and to abort processing of the transaction when an abort event occurs before reaching the transaction end instruction (see FIG.16, step 1665);
c) wherein in response to decoding of a transaction nesting depth testing instruction by the instruction decoder (see FIG.16, step 1615, and note the XTEST instruction, which tests transaction nesting depth.  The XTEST has a number of variations as shown in paragraph [0068]), the processing circuitry is configured to set at least one status value to one of a plurality of states selected dependent on a transaction nesting depth indicative of a number of executed transaction start instructions of a given thread for which the corresponding transaction remains unaborted and uncommitted (see paragraph [0068].  If the nesting depth is 1 or more (i.e., the processor is currently executing within a transaction), the zero flag (status value) is set to 0.  If the nesting depth is 0, the zero flag (ZF) is set to 1.  When one transaction is started, but not yet ended, the nesting depth is 1), the plurality of states including a first state selected when the transaction nesting depth equals a predetermined number greater than zero (when the nesting depth is 1 (a predetermined number greater than 0), i.e., there is one transaction, the ZF is set to a first state of 0.  Note that XTEST checks for the predetermined , and at least one further state selected when the transaction nesting depth is greater than or less than the predetermined number (when the nesting depth is 0 (less than the predetermined number of 1), i.e., there is no transaction executing, the ZP is set to a second state of 1); and
d) the instruction decoder is configured to support an instruction set architecture comprising at least one type of conditional branch instruction (see FIG.4B and note the branch predictor, which is used to predict conditional branches.  As such, the decoder supports an ISA with at least one type of conditional branch instruction).
e) Rajwar has not explicitly taught that the instruction decoder is enabled, in response to a single transaction nesting depth testing instruction followed by a single conditional branch instruction, to control the processing circuitry to set the at least one status value dependent on the transaction nesting depth and perform a conditional branch conditional on the at least one status value being in the first state.  However, see FIG.16, steps 1615 and 1620.  The XTEST in step 1615 sets the status value (ZF) and then in step 1620, a test of ZF’s value is performed and based on the result of that test, a branch occurs to either step 1625 or step 1630.  The examiner believes that a preponderance of evidence would show that an Intel processor (to which Rajwar is assigned) would use a conditional branch instruction (branch/jump if ZF is set or branch/jump if ZF is not set) to implement the functionality of step 1620.  However, even if this were not the case, the examiner notes that a conditional branch/jump instruction based on ZF is very well known in the art and would be the natural solution for implementing step 1620.  It is a simple known instruction that could check the ZF and choose a branch path to execute based on ZF.  As such, it would have been obvious to one of ordinary skill in the art before the the instruction decoder is enabled, in response to a single transaction nesting depth testing instruction followed by a single conditional branch instruction, to control the processing circuitry to set the at least one status value dependent on the transaction nesting depth and perform a conditional branch conditional on the at least one status value being in the first state.
Referring to claim 2, Rajwar, as modified, has taught the apparatus according to claim 1, wherein said predetermined number is 1 (see the rejection of claim 1).
Referring to claim 3, Rajwar, as modified, has taught the apparatus according to claim 1, wherein said at least one further state comprises: a second state selected when said transaction nesting depth is less than said predetermined number (see the rejection of claim 1); and a third state selected when said transaction nesting depth is greater than said predetermined number (when the nesting depth is greater than 1, i.e., there is at least one nested transaction, the ZF is set to a third state, also 0.  The examiner notes that the first state and second state are not claimed to be different from each other.  Alternatively, any XTEST variation may be used, including XTEST.NL, which would result in a third state comprising nesting level and zero flag value being written to Reg32 and ZF (see paragraph [0068]).  In this case, the at least one status value is the combination of Reg32 and ZF, and Reg32 would hold the nesting value which could be greater than 1).
Referring to claim 4, Rajwar, as modified, has taught the apparatus according to claim 3, wherein the instruction set architecture comprises one or more types of conditional branch instruction enabling the instruction decoder to control the processing circuitry to set the at least one status value dependent on the transaction nesting depth and perform a conditional branch conditional on the at least one status value being in a target state of the plurality of states, in response to a single transaction nesting depth testing instruction followed by a single conditional branch instruction regardless of whether the target state is the first state, the second state or the third state (again, it is obvious for a conditional branch to implement step 1620, and branching can occur with a single instruction regardless of whether ZF = 0 (first and third states), or ZF = 1 (second state)).
Referring to claim 5, Rajwar, as modified, has taught the apparatus according to claim 1, comprising a condition status storage element to store at least one condition status value indicative of at least one property of a processing result of a previously executed instruction; wherein in response to decoding of the transaction nesting depth testing instruction by the instruction decoder, the processing circuitry is configured to set said at least one condition status value to correspond with a result of comparing the transaction nesting depth with the predetermined number (the ZF is a known condition status flag (storage element) that stores a zero condition value for any of a number of executed instructions (e.g. any arithmetic instruction will set ZF if the result is 0, and 1 otherwise.  The XTEST variants all set ZF based on a comparison of the depth to 1 (see Intel, p.8-24)).
Referring to claim 6, Rajwar, as modified, has taught the apparatus according to claim 5, wherein in response to decoding of a condition-status-dependent conditional branch instruction by the instruction decoder specifying a test condition, the processing circuitry is configured to perform the conditional branch conditional on whether said at least one condition status value stored in the condition status storage element satisfies the test condition (again, step 1620 would be performed by a conditional branch that tests ZF (condition status storage element) for a test condition (whether ZF = 0 or 1).  The branch occurs based on this test).
Referring to claim 7, Rajwar, as modified, has taught the apparatus according to claim 5, comprising a plurality of general purpose registers (see FIG.2, 208, and/or FIG.4B, 458) to store operands for instructions; wherein in response to decoding of the transaction nesting depth testing instruction by the instruction decoder, the processing circuitry is configured to write a transaction nesting depth value representing said transaction nesting depth to a general purpose register specified by the transaction nesting depth testing instruction (see paragraph [0068], and note the XTEST.NL variant, which specifies a destination register (Reg32) to store the nesting level).
Referring to claim 8, Rajwar, as modified, has taught the apparatus according to claim 1, comprising a plurality of general purpose registers to store operands for instructions, wherein in response to decoding of the transaction nesting depth testing instruction by the instruction decoder, the processing circuitry is configured to write the at least one status value to a general purpose register specified by the transaction nesting depth testing instruction (see paragraph [0068], and note the XTEST.NL variant, which specifies a destination register (Reg32) to store the nesting level, which indicates a status of current transaction nesting).
Referring to claim 9, Rajwar, as modified, has taught the apparatus according to claim 1, wherein in the first state, the at least one status value has one of: a first encoding in which all bits are equal to 0 (when the 1-bit ZF is the status value, the status value is only one bit.  Thus, by setting it to 0 (first state), all bits are set to 0); a second encoding in which a first predetermined bit is equal to 1 and a second predetermined bit is equal to 0 (with the XTEST.NL instruction in paragraph [0068], the status value may include the combination of the ZF and the value stored in Reg32.  If the nesting level is 1, then a 1 would be written in the nd rightmost bit (and all other bits) of Reg32 would be 0 (to indicate value 00….001, i.e., nesting level of 1)); and a third encoding in which the first predetermined bit is equal to 0 and the second predetermined bit is equal to 1 (with the XTEST.NL instruction in paragraph [0068], the status value may include the combination of the ZF and the value stored in Reg32.  If the nesting level is 2, then a 1 would be written in the 2nd rightmost Reg32 bit and the rightmost bit (and all other bits) of Reg32 would be 0 (to indicate value 00….010, i.e., nesting level of 2)).
Referring to claim 11, Rajwar, as modified, has taught the apparatus according to claim 1, but has not taught wherein in response to the instruction decoder decoding a compare-with-zero type of conditional branch instruction specifying a target register, the processing circuitry is configured to perform the conditional branch conditional on all bits of the target register being equal to 0.  However, a bgz (branch greater than zero) is known in the art as one which indicates a target register and compares it to 0.  If the target register contents are greater than 0, a branch to a target path occurs; otherwise a fall-through to the other branch occurs.  One of ordinary skill in the art would have recognized that a number of branch instructions could be used to implement step 1620 with success.  For instance, instead of checking ZF in step 1620, the value of target register Reg32 could be checked since XTEST.NL writes the nesting depth to Reg32.  If all bits of Reg32 are 0 (indicating a nesting depth of 0), this means that the system is not in a transaction.  As such, Reg32 = 0 indicates the same thing as ZF = 1.  Consequently, one would have recognized that a bgz instruction could be substituted for checking the zero flag and still result in either executing code 1630 (when Reg32 = 0) or code 1625 (when Reg32 > 0).  This design choice substitution not only allows one to obtain predictable results, but, in this case, certain results.  Therefore, it would have been obvious to in response to the instruction decoder decoding a compare-with-zero type of conditional branch instruction specifying a target register, the processing circuitry is configured to perform the conditional branch conditional on all bits of the target register being equal to 0.
Referring to claim 12, Rajwar, as modified, has taught the apparatus according to claim 1, wherein in response to the instruction decoder decoding a bit-test type of conditional branch instruction specifying a predetermined bit of a target register, the processing circuitry is configured to perform the conditional branch conditional on the predetermined bit of the target register being equal to 1, or conditional on the predetermined bit of the target register being equal to 0 (see FIG.16, step 1620.  The target register is a known status register and the branch will specify the ZF of that register.  It will be tested for 0 or 1 and branch accordingly to code 1625 or 1630).
Referring to claim 13, Rajwar, as modified, has taught the apparatus according to claim 1, comprising a transaction nesting depth storage element to store a transaction nesting depth value representing said transaction nesting depth (The ZF is such a storage element.  Further, see paragraph [0068], Reg32, which stores the depth in response to the XTEST.NL variant).
Referring to claim 14, Rajwar, as modified, has taught the apparatus according to claim 1, wherein the transactional memory support circuitry comprises restoration state storage circuitry to store transaction restoration state captured in response to the transaction start instruction to be restored on aborting the transaction (see FIG.16, step .
Referring to claim 16, Rajwar, as modified, has taught the apparatus according to claim 1, wherein the transactional memory support circuitry comprises at least one of: speculative result storage circuitry to store said results of the speculatively executed instructions for at least one transaction of at least one thread (see FIG.16, step 1625.  Note that results have to be speculatively stored somewhere before committing them in step 1675 if the transaction completes successfully); and address tracking circuitry to track addresses accessed by instructions within a transaction (see FIG.16, steps 1645-1665, and the description thereof in paragraph [0122]).
Referring to claim 17, Rajwar, as modified, has taught the apparatus according to claim 1, wherein the transactional memory support circuitry comprises conflict detection circuitry to detect a conflict between a data access to a given address made within a transaction of a first thread and a data access to the same address made by another thread (see FIG.16, steps 1645-1665, and the description thereof in paragraph [0122]).
Referring to claim 18, Rajwar, as modified, has taught the apparatus according to claim 17, wherein the conflict detection circuitry is configured to trigger said abort event in response to detection of the conflict (see FIG.16, steps 1645-1665, and the description thereof in paragraph [0122]).
Claims 20-21 are rejected for similar reasons as claim 1.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Rajwar in view of the examiner’s taking of Official Notice and Petersen et al., U.S. Patent Application Publication No. 2007/0162520 (herein referred to as Petersen).
Referring to claim 15, Rajwar, as modified, has taught the apparatus according to claim 14, wherein the processing circuitry is configured to: capture the transaction restoration state in response to the transaction start instruction when the transaction nesting depth equals zero (see FIG.16, steps 1605-1610 and the description thereof.  When a transaction is entered, even if it’s the first transaction when the nesting level is 0, the state is saved).  Rajwar has not taught that the processing circuity is configured to suppress capture of the transaction restoration state in response to the transaction start instruction when the transaction nesting depth is greater than zero.  However, Petersen has taught saving values only for an outer transaction so that when an inner transaction aborts, the system has to roll back to the values saved for the outer transaction.  See paragraph [0007].  While Petersen recognizes this is a disadvantage, one of ordinary skill in the art would have recognized the inherent advantage of power/time/space savings by not saving state for all inner transactions.  This way, as long as the system is not experiencing many inner transaction aborts, this approach is beneficial.  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rajwar to suppress capture of the transaction restoration state in response to the transaction start instruction when the transaction nesting depth is greater than zero.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Intel, “Intel 64 and IA-32 Architectures Optimization Reference Manual”, June 2016, 672 pages, has taught using XTEST in branching situations to guard XEND (p.12-12), or to obtain a transactional lock (p.12-20).
Alexander et al., U.S. Patent Application Publication No. 2013/0339629, has taught an extract transaction nesting depth (ETND) instruction that stores a current nesting depth in a portion of a target register (see FIG.8 and paragraph [0171]).
Frey et al., U.S. Patent Application Publication No. 2014/0047205, has taught incrementing a nesting level with a tbegin instruction, determining if the max nesting level is exceeded, and, if so, causing a subsequent branch (beq) to initiate a fail handler (see FIG.4 and paragraphs [0062] and [0116]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J. Huisman/Primary Examiner, Art Unit 2183